                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

  IN RE:                                         )
                                                 )
  CUMMINGS MANOOKIAN, PLLC,                      )   Case No. 3:19-bk-07235
      Debtor.                                    )   Chapter 7
                                                 )   Judge Walker



       ORDER REGARDING HEARING ON TRUSTEE’S MOTION TO APPROVE
                    COMPROMISE AND SETTLEMENT

        On September 17, 2021, the Court continued the hearing on the Trustee’s Motion to

 Approve Compromise and Settlement (Doc. 108), and the objections thereto filed by Grant,

 Konvalinka & Harrison, P.C. (Doc. 111) and by Brian Manookian (Doc. 112 and 124) to

 September 29, 2021. In conjunction with that continued hearing, the Court hereby issues the

 following deadlines:

        IT IS HEREBY ORDERED that the parties shall file any motions in limine by September

 24, 2021.

        IT IS FURTHER ORDERED that the parties shall file witness and exhibit list, upload all

 exhibits, and file any factual stipulations by Noon on September 27, 2021.


             THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS
                     INDICATED AT THE TOP OF THE FIRST PAGE


           AS INDICATED AT THE TOP OF THE FIRST PAGE.




Case 3:19-bk-07235      Doc 129                1
                                    Filed 09/22/21  Entered 09/22/21 09:27:02       Desc Main
                                   Document      Page 1 of 2
 Submitted for entry:


 /s/ Phillip G. Young, Jr.
 Phillip G. Young, Jr.
 Thompson Burton PLLC
 6100 Tower Circle, Suite 200
 Franklin, TN 37067
 Tel: (615) 465-6000
 phillip@thompsonburton.com

 Counsel for Trustee


 /s/ John P. Konvalinka
 John P. Konvalinka
 Harry R. Cash
 Grant Konvalinka & Harrison, P.C.
 633 Chestnut Street, Suite 900
 Chattanooga, TN 37450-0900
 Tel: (423) 756-8400
 jkonvalinka@gkhpc.com
 hcash@gkhpc.com

 Counsel for Grant, Konvalinka & Harrison, P.C.


 /s/ John Spragens
 John Spragens
 Spragens Law PLC
 311 22nd Ave. N.
 Nashville, TN 37203
 Tel: (615) 983-8900
 John@spragenslaw.com

 Counsel for Brian Manookian




Case 3:19-bk-07235      Doc 129               2
                                   Filed 09/22/21  Entered 09/22/21 09:27:02   Desc Main
                                  Document      Page 2 of 2
